978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Clarence LYLES, Appellantv.Nader MARZBAN, Chief Medical Officer.
No. 91-7202.
United States Court of Appeals, District of Columbia Circuit.
Sept. 29, 1992.

Before HARRY T. EDWARDS, KAREN LeCRAFT HENDERSON and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the response to the order to show cause, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED that the district court's September 18, 1991 order granting defendant's motion to dismiss be affirmed.   The district court did not err in concluding that the appellant failed to set forth facts sufficient to state a claim upon which relief can be granted.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.